DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Email Communication
Applicant is encouraged to authorize the Examiner to communicate with applicant via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502.03, 502.05.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 142a’ and 142b’ as mentioned at least in [0099] of the specification as filed.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 5-7, 9, & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tahara et al. (US 2017/0154731) in view of Chong et al. (US 2018/0130603).
In regards to claim 1,
Tahara ‘731 discloses an electronic component, comprising: 
a capacitor body (11 – fig. 2; [0073]) comprising a dielectric layer (fig. 5; [0095])  and first and second internal electrodes (12 & 13 – fig. 5; [0095]), and a first surface and a second surface (M1 & M2 – fig. 2; [0073]) opposing each other, a third surface and a fourth surface (E1 & E2 – fig. 2; [0073]) connected to the first and second surfaces and opposing each other, and a fifth surface and a sixth surface (S1 & S2 – fig. 2; [0073]) connected to the first to fourth surfaces and opposing each other, the first internal electrode and the second internal electrode being exposed through the third surface and the fourth surface, respectively (fig. 5); 
first and second external electrodes (14 & 15 – fig. 2-3; [0073]) respectively extending from the third and fourth surfaces of the body to a portion of the first surface and respectively connected to the first and second internal electrodes (fig. 5); and 

wherein a lower portion of the capacitor body is exposed from the insulating layer fig. 1 & 3-5; [0093]).  Tahara ‘731 fails to disclose a shielding layer comprising a cap portion disposed on the second surface of the capacitor body and a side wall portion disposed on the third, fourth, fifth and sixth surfaces of the capacitor body; the insulating layer disposed between the capacitor body and the shielding layer; wherein the lower portion of the capacitor body is exposed from the shielding layer.

Chong ‘603 discloses an electronic component, comprising: 
a capacitor body (110 – fig. 2; [0024]) comprising a dielectric layer (111 – fig. 2; [0025]) and first and second internal electrodes (131 & 132 – fig. 2; [0026]), and a first surface and a second surface opposing each other, a third surface and a fourth surface connected to the first and second surfaces and opposing each other, and a fifth surface and a sixth surface connected to the first to fourth surfaces and opposing each other (seen in fig. 1-2); 
a shielding layer (151 – fig. 2; [0062]) comprising a cap portion disposed on the second surface of the capacitor body and a side wall portion disposed on the third, fourth, fifth and sixth surfaces of the capacitor body (fig. 2; [0068-0070]); and 
an insulating layer (152 – fig. 2; [0063]) disposed between the capacitor body and the shielding layer, 
 

It would have been obvious to one ordinary skill in the art prior to the effective filing date of the claimed invention to form a shield layer as taught by Chong ‘603 on the insulating layer of Tahara ‘731 to obtain a device with improved EMI protection.

In regards to claim 2,
The combination further discloses wherein a height (t) of the insulating layer and the shielding layer in a direction connecting first and second surfaces is shorter than an overall height (T) of the capacitor body in the direction connecting the first and second surfaces so that the lower portion of the capacitor body is exposed from the insulating layer and the shielding layer (fig. 1, 3-5, & 9-10; [0116] of Tahara ‘731 – as the insulating layer of Tahara ‘731 has a height less than the overall height of the body thus the shielding layer as taught by Chong ‘603 formed on the insulating layer of Tahara '731 will have a height less than the overall height of the body to keep the device from being short circuited).  

In regards to claim 3,
Tahara ‘731 further discloses wherein the height (t) satisfies t ≤ 150µm ([0116]) but fails to explicitly disclose 50µm < t < 150µm.  However, Tahara ‘731 further discloses that the height (t) is a result effective variable, particularly for ensuring good mount strength of the component to a board ([0116-0117]) while ensuring good environmental protection of the component and reduced mount space ([0066-0067]).  


In regards to claim 5,
Tahara ‘731 fails to disclose further comprising a cover layer disposed on the shielding layer and made of an insulating material.  

Chong ‘603 discloses further comprising a cover layer (153 – fig. 2; [0052]) disposed on the shielding layer and made of an insulating material ([0052]).  

It would have been obvious to one ordinary skill in the art prior to the effective filing date of the claimed invention to form a cover layer/shield layer as taught by Chong ‘603 on the insulating layer of Tahara ‘731 to obtain a device with improved EMI protection while preventing solder form rising.

In regards to claim 6,
Tahara ‘731 fails to disclose wherein the lower portion of the capacitor body is exposed from the cover layer.  

 

It would have been obvious to one ordinary skill in the art prior to the effective filing date of the claimed invention to form a cover layer/shield layer as taught by Chong ‘603 on the insulating layer of Tahara ‘731 to obtain a device with improved EMI protection while preventing solder form rising.

In regards to claim 7,
Tahara ‘731 further discloses wherein the first and second external electrodes comprise:  
first and second connection portions respectively disposed on the third and fourth surfaces of the capacitor body and connected to the first and second internal electrodes (seen in fig. 2-5); and 
first and second band portions respectively extending from the first and second connection portions to the portion of the first surface of the capacitor body (seen in fig. 2-5).  

In regards to claim 9,
Tahara ‘731 further wherein the first and second band portions further extend onto portions of the second, fifth and sixth surfaces of the capacitor body (fig. 2-5).  

In regards to claim 11,
.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tahara ‘731 and Chong ‘603 as applied to claim 2 above, and further in view of Arnold et al. (US 2015/0364253).
In regards to claim 4,
Tahara ‘731 as modified by Chong ‘603 fails to disclose wherein a ratio (t/T) satisfies 0.0625 < t/T < 0.1875.

However, Arnold ‘253 discloses that a ratio of the height of the solder heel to the overall height and thus a ratio (t/T) is a result effective variable, particularly for reducing acoustic noise while maintain good bonding strength ([0045] – it is noted that z (the height of the solder heel) is controlled by a height (t) of the insulating layer).  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Tahara ‘731 as modified by Chong ‘603 to have a ratio (t/T) satisfies 0.0625 < t/T < 0.1875 to ensure reduced acoustic noise while maintaining a strong mechanical bond between the capacitor and substrate, as taught by Arnold ‘253.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim(s) 1, 5-7, & 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirakawa et al. (US 2013/0020913) in view of Chong ‘603.
In regards to claim 1, 
Shirakawa ‘913 discloses an electronic component, comprising: 
a capacitor body (2 – fig. 1-2; [0034]) comprising a dielectric layer (6 – fig. 2; [0036]) and first and second internal electrodes (7 & 8 – fig. 2; [0036]), and a first surface and a second surface (2c & 2d – fig. 1-2; [0034]) opposing each other, a third surface and a fourth surface (2a & 2b – fig. 1-2; [0034]) connected to the first and second surfaces and opposing each other, and a fifth surface and a sixth surface (2e & 2f – fig. 1-2; [0034]) connected to the first to fourth surfaces and opposing each other, the first internal electrode and the second internal electrode being exposed through the third surface and the fourth surface, respectively (fig. 2); 
first and second external electrodes (3 & 4 – fig. 1-2; [0034]) respectively extending from the third and fourth surfaces of the body to a portion of the first surface and respectively connected to the first and second internal electrodes (fig. 2); and 
an insulating layer (21 – fig. 2; [0042]) disposed on the second surface of the capacitor body and a side wall portion disposed on the third, fourth, fifth and sixth surfaces of the capacitor body, 
wherein a lower portion of the capacitor body is exposed from the insulating layer (fig. 2).  Shirakawa ‘913 fails to disclose a shielding layer comprising a cap portion disposed on the second surface of the capacitor body and a side wall portion disposed on the third, fourth, fifth and sixth surfaces of the capacitor body; the insulating layer 

Chong ‘603 discloses an electronic component, comprising: 
a capacitor body (110 – fig. 2; [0024]) comprising a dielectric layer (111 – fig. 2; [0025]) and first and second internal electrodes (131 & 132 – fig. 2; [0026]), and a first surface and a second surface opposing each other, a third surface and a fourth surface connected to the first and second surfaces and opposing each other, and a fifth surface and a sixth surface connected to the first to fourth surfaces and opposing each other (seen in fig. 1-2); 
a shielding layer (151 – fig. 2; [0062]) comprising a cap portion disposed on the second surface of the capacitor body and a side wall portion disposed on the third, fourth, fifth and sixth surfaces of the capacitor body (fig. 2; [0068-0070]); and 
an insulating layer (152 – fig. 2; [0063]) disposed between the capacitor body and the shielding layer, 
wherein a lower portion of the capacitor body is exposed from the insulating layer and the shielding layer (fig. 2).  

It would have been obvious to one ordinary skill in the art prior to the effective filing date of the claimed invention to form a shield layer as taught by Chong ‘603 on the insulating layer of Tahara ‘731 to obtain a device with improved EMI protection.

In regards to claim 5,
 

Chong ‘603 discloses further comprising a cover layer (153 – fig. 2; [0052]) disposed on the shielding layer and made of an insulating material ([0052]).  

It would have been obvious to one ordinary skill in the art prior to the effective filing date of the claimed invention to form a cover layer/shield layer as taught by Chong ‘603 on the insulating layer of Shirakawa ‘913 to obtain a device with improved EMI protection while preventing solder form rising.

In regards to claim 6,
Shirakawa ‘913 fails to disclose wherein the lower portion of the capacitor body is exposed from the cover layer.  

Chong ‘603 discloses wherein the lower portion of the capacitor body is exposed from the cover layer (fig. 2).  

It would have been obvious to one ordinary skill in the art prior to the effective filing date of the claimed invention to form a cover layer/shield layer as taught by Chong ‘603 on the insulating layer of Shirakawa ‘913 to obtain a device with improved EMI protection while preventing solder form rising.


Shirakawa ‘913 further discloses wherein the first and second external electrodes comprise:  
first and second connection portions(3a & 4b – fig. 2; [0039-0040]) respectively disposed on the third and fourth surfaces of the capacitor body and connected to the first and second internal electrodes (seen in fig. 2); and 
first and second band portions (3c-3f & 4c-4f – fig. 1-2; [0039-0040]) respectively extending from the first and second connection portions to the portion of the first surface of the capacitor body (seen in fig. 1-2).  

In regards to claim 9,
Shirakawa ‘913 further discloses wherein the first and second band portions further extend onto portions of the second, fifth and sixth surfaces of the capacitor body (fig. 1-2; [0039-0040]).  

In regards to claim 10,
The combination further discloses wherein each of the insulating layer and the shielding layer disposed on the second surface has a concave shape (fig. 2 of Shirakawa ‘913 shows 21 has a concave shape and fig. 2 of Chong ‘603 shows the shield layer follows the shape of the insulating layer and thus when combined with Shirakawa ‘913 the shield layer will have a concave shape following the concave contour of the upper surface formed by the external electrodes).  


Shirakawa ‘913 further wherein the insulating layer is made of an adhesive layer ([0064] – as the material used to form the insulating layer has adhesive forces (i.e. adheres to body) said layer is considered to be adhesive).

Claim(s) 1 & 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 2017/0278633) in view of Chong ‘603.
In regards to claim 1,
Kato ‘633 discloses an electronic component, comprising: 
a capacitor body (211 – fig. 10; [0033]) comprising a dielectric layer and first and second internal electrodes (211a & 211b – fig. 10; [0037] & [0069]), and a first surface and a second surface opposing each other, a third surface and a fourth surface connected to the first and second surfaces and opposing each other, and a fifth surface and a sixth surface connected to the first to fourth surfaces and opposing each other (fig. 9-10; [0037]), the first internal electrode and the second internal electrode being exposed through the third surface and the fourth surface, respectively (fig. 10); 
first and second external electrodes (212/220 & 213/230 – fig. 10; [0069]) respectively extending from the third and fourth surfaces of the body to a portion of the first surface and respectively connected to the first and second internal electrodes (fig. 9-11); and 
an insulating layer (214-218 – fig. 9-10; [0069-0070]) disposed on the second surface of the capacitor body and a side wall portion disposed on the third, fourth, fifth and sixth surfaces of the capacitor body, 


Chong ‘603 discloses an electronic component, comprising: 
a capacitor body (110 – fig. 2; [0024]) comprising a dielectric layer (111 – fig. 2; [0025]) and first and second internal electrodes (131 & 132 – fig. 2; [0026]), and a first surface and a second surface opposing each other, a third surface and a fourth surface connected to the first and second surfaces and opposing each other, and a fifth surface and a sixth surface connected to the first to fourth surfaces and opposing each other (seen in fig. 1-2); 
a shielding layer (151 – fig. 2; [0062]) comprising a cap portion disposed on the second surface of the capacitor body and a side wall portion disposed on the third, fourth, fifth and sixth surfaces of the capacitor body (fig. 2; [0068-0070]); and 
an insulating layer (152 – fig. 2; [0063]) disposed between the capacitor body and the shielding layer, 
wherein a lower portion of the capacitor body is exposed from the insulating layer and the shielding layer (fig. 2).  



In regards to claim 7, 
Kato ‘633 further discloses wherein the first and second external electrodes comprise:  
first and second connection portions (212 & 213 – fig. 10; [0069]) respectively disposed on the third and fourth surfaces of the capacitor body and connected to the first and second internal electrodes; and 
first and second band portions (220 & 230 – fig. 10; [0069]) respectively extending from the first and second connection portions to the portion of the first surface of the capacitor body.  

In regards to claim 8, 
Kato ‘633 further discloses wherein among the first and second surfaces, the first and second band portions of the first and second external electrodes are disposed only on the first surface of the capacitor body (fig. 9-10; [0045-0046]), and  
the insulating layer has a flat top surface (fig. 10).  Kato ‘633 fails to disclose the shielding layer has a flat top surface.  

Chong ‘603 discloses the shielding layer has a flat top surface (fig. 2).  

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10,186,367 – fig. 6-8; C6:L1-6 & 51-53 
US 2015/0084487 – fig. 2; [0068]		US 2019/0096581 – fig. 10
US 10,797,003 – fig. 1 			JP2018186205A – abstract
US 2018/0315545 – corresponds to JP2018186205A

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068.  The examiner can normally be reached on M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571)272-3740.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David M Sinclair/Primary Examiner, Art Unit 2848